Motion granted and Abatement Order filed December 1, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00359-CV
                                   ____________

      OILFIELD TUBULAR SOLUTIONS, LLC D/B/A INTEGRATED
                 TUBULAR SOLUTIONS, Appellant

                                         V.

THE CHARTER OAK FIRE INSURANCE COMPANY AS SUBROGEE OF
         AMTEX MACHINE PRODUCTS, INC., Appellee


                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-90071

                             ABATEMENT ORDER

      Before the court is the parties’ joint motion to abate, which seeks to abate this
appeal due to the having negotiated a settlement, subject to execution of final
settlement papers. The court hereby grants the motion.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until January 17, 2023. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by any party, or the court may reinstate the appeal on its
own motion.



                                       PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Bourliot and Wilson.




                                          2